DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Election/Restrictions

Applicant’s election without traverse of group III in the reply filed on 06/08/2021 is acknowledged.
Claims 1-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/08/2021.
Claim 23 is being examined on the merits.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites “heat activated active agent is solution” in the 7th line of the claim and it appears the word “is” seeming as if it should be “in”. The applicant may be trying to claim it as “heat activated active agents in solution”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Olorunnisola (From IDS- Biological properties of lemongrass: An overview, Int. Food Research Journal 21(2): 455-462 (2014)) in view of Suan (From IDS- CN106342944), Doshi (From IDS- Development and evaluation of herbal formulation from Polyalthia longifolia, Tabernaemontana alternifolia, Benincasa hispida plant extracts, Der Pharmacia Lettre, 2016, 8 (5):170-183), Oboh (Effects of hot water treatment on the phenolic phytochemicals and antioxidant activities of lemon grass (Cymbopogon citratus, EJEAFChe, 9(3), 2010, 503-513) and Shah (Scientific basis for the therapeutic use of Cymbopogon citratus, Stapf (Lemon grass), J. Adv. Pharm. Tech. Res. March 2011, Vol 2, Issue 1). 
This rejection is maintained with additional references due to amendments being filed on 02/24/2022.
Olorunnisola’s general disclosure is a scientific review on the biological properties of lemongrass (see abstract).
Olorunnisola teaches wherein lemongrass contain several important bioactive compounds which are useful in several health issues. “These active compounds are normally found in the leaves and this is summarized in Table 1. The various methodologies used in extracting such bioactive compounds are also summarized in Figure 1” (see pg 455, Col. 2, paragraph 2). Olorunnisola also teaches methods of extracting bioactive compounds from lemongrass which involve collecting leaves, drying, boiling in water, filtration and decoction (see Fig. 1). It would be understood that the extraction method which involves collecting the leaves and boiling in water (which would at least be at 100 degrees Celsius) would essentially heat activate the lemongrass leaves and the filtration process would essentially separate the lemongrass leaves from solution.
Olorunnisola also teaches wherein “lemongrass has traditionally been utilized as, antidyspeptic, carminative, spasmolytic, and stomachic agent” (see pg 455, Col. 2, paragraph 2). 
 Olorunnisola also teaches wherein oral administration or application of lemongrass decoction possess anti-inflammatory properties (see page 457, 2nd column, 2nd paragraph). 
Olorunnisola does not specifically teach the vacuum, spray drying or the packaging of the heat activated agents for immediate release, wherein the heat activated agents provide relief in less than 15 minutes from the digestion problems or identifying a subject in need of reduction of elimination of the digestive problems, or the digestive issue being abdominal cramps, bloating, traveler’s diarrhea, IBS with diarrhea or small intestinal bacterial overgrowth.
Suan’s general disclosure is to a Chinese herbal medicine control agent and preparation method (see abstract).
Suan teaches a method of extracting raw materials through slow fire decoct (2-3 hours), filtering, and spray-drying filtrate at a temperature of 60 deg. C. (see page 4 paragraph 3) and teaches Cymbopogonis Citrari among the herbal raw materials (see embodiment 1, paragraph 1 and abstract) and further teaches “packaging the solid particles obtained above are places in a gas-tight aluminum foil bag and sealed and stored, i.e. finished product” (see abstract and page 4, paragraph 5).
Doshi’s general disclosure is a scientific report on the evaluation of herbal formulations of Polyalthia longifolia (PL), Tabernaemontana alternifolia (TA), Benincasa hispida (BH) plant extracts (see abstract).
Doshi teaches wherein herbal drugs constitute a major part of therapeutics in all traditional systems of medicines and the use of plants as a source of medicine has been inherited and regarded as an important component of the healthcare system. Doshi also teaches wherein “tablets are the most popular among all dosage forms existing today because of its convenience of self-administration, compactness and easy manufacturing; however, in many cases immediate onset of action is required than conventional therapy. To overcome these drawbacks, immediate release pharmaceutical dosage form has emerged as alternative oral dosage forms. There are novel types of dosage forms that act very quickly after administration. “The leaves of the plants were grounded into powder passed through sieve no. 40 to obtain fine powder. The powder was soaked in methanol for 24 hours with simultaneously shaking on orbital shaker at 50 rpm. Further they were filtered through Whatman filter paper no.1, the collected filtrate was evaporated to dryness using rotary evaporator at 40 ° C to obtain an alcoholic extract stored in amber colored air tight bottle in refrigerator until further use (see page 171, first 3 paragraphs). 
Doshi continues to teach the methods of tablet formulation comprising the basic components of sieving, mixing and compression (see page 172) and teaches wherein the disintegration times were under 15 minutes (see page 180, table no. 7).
Oboh’s general composition is a scientific report on the hot water treatment on the phenolic phytochemicals and antioxidant activities of lemon grass (see abstract).
Oboh teaches that Lemon grass is taken as a tea to remedy digestive problems such as diarrhea and teaches the hot water treatment of lemon grass (boiling in 100 degrees Celsius for 10 minutes) improved the total flavonoid amount extracted, increased reducing properties, radical scavenging ability and chelating ability (see abstract figures).
Shah’s disclosure is a scientific report on Cymbopogon citratus (see abstract).
Shah teaches that Cymbopogon citratus possesses various pharmacological activities such as anti-amoebic, antibacterial, antidiarrheal, antifilarial, antifungal and anti-inflammatory properties (see abstract). Shah also teaches that components of lemongrass can help to improve digestion and cramps (see page 6, right colum, 4th para) and the decoction can reduce fecal output in a dose-dependent manner which would be useful in being used as an antidiarrheal (see page 5, left column).
Although the combined references do not specifically teach the extraction method at 35 to 45 minutes the references teach the method steps at longer time frames 2-3 hours and as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the extraction of lemongrass methods.  Varying the time or temperature of the extraction method is not considered to be inventive unless the parameters are demonstrated as critical.  In this particular case, there is no evidence that the claimed time range produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of time of extraction would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would’ve been obvious at the effective filing date to one having ordinary skill in the art to combine the teachings of Olorunnisola, Suan, Doshi, Oboh and Shah to create and administer, to a subject in need of reducing or eliminating digestive problems, especially those which are experiencing abdominal cramps and diarrhea, the lemongrass leaves which was extracted through decoction and heat activation as taught by Olorunnisola and Oboh because lemongrass has been utilized traditionally as a stomachic agent and boiling the lemon grass in water at 100 degrees Celsius for at least 10 minutes would increase the radical scavenging activity, chelating activity, reducing activity and flavonoid content of the lemon grass phytochemicals being extracted. Optimizing the time frame to the instantly claimed time could potentially increase the lemon grass functionalities even greater than when decocted for only 10 minutes. This would have been an optimizable parameter that one of ordinary skill would easily be able to do without any undue experimentation, especially given the prior art.
Also, Shah teaches that lemon grass has been used traditionally as an anti-diarrhea agent and as an antibacterial agent and used to treat cramps and with the knowledge of the prior art it can be expected that the lemon grass extract would treat the additional digestive issues of the instant invention. 
It would have further been obvious to vacuum dry the raw materials so that they can be packaged in gas-tight aluminum packages as taught by Suan and further to formulate the raw material into a tablet for fast release as taught by Doshi because this dosage form can act very quickly after administration.
There would have been a reasonable expectation of success in arriving at the instant invention because the prior art teaches the benefits from lemon grass in treating digestive issues, especially from the hot water treatment of the lemon grass, which in this case is the same as the “heat activation” of the instant invention. 

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. The applicant argues that the present invention is not rendered obvious because nothing in the prior art teaches the heat activating step and extracting active agents in the lemon grass leaves for 35-45 minutes at 90-110 degrees Celsius. The applicant makes the argument that the heat activation at this particular time range is what gives the unexpected results and that this was not a mere matter of optimization, however the applicant gives no evidence that these parameters are what gives the results. The results wherein the lemon grass extract reduced the cramps and diarrhea are not unexpected. These are results and effects of what the prior art already show. 
The applicant has not shown that the time range being extended to 35-45 minutes gives any improved results compared to the lemon grass that is extracted/heat activated for only 10 minutes. The applicant only makes the argument that one of ordinary skill would not use this amount of time because this time frame used is expected to degrade the active components of the extract. However, Suan teaches heating the extract at a range of 2-3 hours and Oboh also teaches boiling for at least 10 minutes. In fact, Oboh’s disclosure teaches boiling the extract for at least 10 minutes increases many of the functionalities of the lemon grass’ phytochemicals and flavonoids and thus proving the applicant’s argument to be false. 
The last argument made by the applicant states that the office has cited no prior art for the optimization parameter which is being argued. The reason one of skill may want to optimize the time frame to 35-45 minutes would be based on the prior art cited form Oboh. Oboh teaches that the hot water treatment of lemon grass improves the functionalities of the lemon grass extract. Therefore, one of skill would optimize the time range to the instantly taught range to see what the active components functionalities perform the best at. It is already known that the hot water treatment increases performance of the active ingredients thus optimizing the time range in which the hot water treatment is utilized for can give the person of skill a better performing extract for the treatment of digestive issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655            

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655